 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JARROD GORDON,                              1:18-cv-01222-GSA-PC
12                Plaintiff,                     ORDER RE PLAINTIFF’S NOTICE OF
                                                 VOLUNTARY DISMISSAL WITH
13         vs.                                   PREJUDICE UNDER RULE 41
                                                 (ECF Nos. 14, 15.)
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND                             ORDER DIRECTING CLERK TO
15   REHABILITATION, et al.,                     CLOSE FILE
16               Defendants.
17

18

19          Jarrod Gordon (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. This case was filed on September 10,
21   2018. (ECF No. 1.)
22          On May 16, 2019 and May 17, 2019, Plaintiff filed notices of voluntary dismissal of
23   this case with prejudice. (ECF Nos. 14, 15.) Plaintiff has a right to voluntarily dismiss this
24   case under Rule 41 of the Federal Rules of Civil Procedure. In Wilson v. City of San Jose, the
25   Ninth Circuit explained:
26                  Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily
            dismiss his action prior to service by the defendant of an answer or a motion for
27          summary judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995)
            (citing Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534
28          (9th Cir. 1987)). A plaintiff may dismiss his action so long as the plaintiff files

                                                    1
             a notice of dismissal prior to the defendant’s service of an answer or motion for
 1           summary judgment. The dismissal is effective on filing and no court order is
             required. Id. The plaintiff may dismiss some or all of the defendants, or some
 2           or all of his claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987
             F.2d 608, 609-10 (9th Cir. 1993). The filing of a notice of voluntary dismissal
 3           with the court automatically terminates the action as to the defendants who are
             the subjects of the notice. Concha, 62 F.2d at 1506. Unless otherwise stated,
 4           the dismissal is ordinarily without prejudice to the plaintiff's right to commence
             another action for the same cause against the same defendants. Id. (citing
 5           McKenzie v. Davenport-Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir.
             1987)). Such a dismissal leaves the parties as though no action had been
 6           brought. Id.
 7   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No defendant has filed an
 8   answer or motion for summary judgment in this case. Therefore, Plaintiff’s notice of dismissal
 9   is effective, and this case shall be closed.
10           Accordingly, IT IS HEREBY ORDERED that:
11           1.      Plaintiff’s notice of dismissal is effective as of the date it was filed;
12           2.      This case is DISMISSED in its entirety with prejudice; and
13           3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
14                   docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
15
     IT IS SO ORDERED.
16

17       Dated:     May 22, 2019                               /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                        2
